Dismiss and Opinion Filed May 19, 2015.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01307-CV

                           IN THE INTEREST OF M.A.F., A Child

                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-14-08383

                             MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Brown, and Justice Stoddart
                                  Opinion by Justice Stoddart
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated October 15, 2014, we notified appellant the $195 filing fee was due. We directed

appellant to remit the filing fee within ten days and expressly cautioned appellant that failure to

do so would result in dismissal of the appeal. Also by postcard dated October 15, 2014, we

notified appellant the docketing statement had not been filed in this case. We directed appellant

to file the docketing statement within ten days. We cautioned appellant that failure to do so

might result in dismissal of this appeal. By letter dated December 30, 2014, we informed

appellant the clerk’s record had not been filed because appellant had not paid for or made

arrangements to pay for the clerk’s record. We directed appellant to provide verification of

payment or arrangements to pay for the clerk’s record or written documentation that appellant

had been found to be entitled to proceed without payment of costs. We cautioned appellant that

failure to do so would result in the dismissal of this appeal without further notice. To date,
appellant has not paid the filing fee, filed the docketing statement, provided the required

documentation, or otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                    / Craig Stoddart/
                                                    CRAIG STODDART
                                                    JUSTICE

141307F.P05




                                              –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF M.A.F., A CHILD                   On Appeal from the 303rd Judicial District
                                                     Court, Dallas County, Texas
No. 05-14-01307-CV                                   Trial Court Cause No. DF-14-08383.
                                                     Opinion delivered by Justice Stoddart. Chief
                                                     Justice Wright and Justice Brown
                                                     participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      It is ORDERED that appellee THE ATTORNEY GENERAL OF TEXAS
recover its costs of this appeal from appellant ALHAGIE FAAL.


Judgment entered this 19th day of May, 2015.




                                               –3–